DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Response to Arguments
	Claim Rejections under 35 USC 112(a)/(b): Applicant has amended claim 3 and overcomes the rejection under 35 USC 112(a) and 112(b).

Claim Rejections under 35 USC 103
	Applicant’s Argument: Applicant argues in the remarks filed 8/19/2022 that Gao fails to teach “wherein the first parameters for controlling the radio communication over the F1 interface include a Radio Resource Control (RRC) message transferred over an F1-Control Plane (F1-C) interface.”
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has applied a new reference that appears to show configuration parameters being sent in the RRC from the CU over F1-C as well as the resource allocation based on the coordination parameter being a measurement gap. The claim does specify the contents of the RRC over the F1-C or to which parameters the RRC message pertains. It appears the claim is reciting that of the parameters held at the CU not necessarily including the measurement gap, there is an RRC message that is sent over the F1-C, thus any reference that teaches RRC sent over the F1-C would support his claim language. 

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“Gao”) (US 20190327133 A1) in view of Fiorani et al. (“Fiorani”) (US 20210059002 A1, effective filing date of provisional application 62/651,392 filed April 2, 2018) and Sirotkin et al. (“Sirotkin”) (US 20200178326, effective filing date of provisional application 62/521,958 filed June 19, 2017).

Regarding claim 1, Gao teaches:
A radio base station comprising a first device and a second device [Figure 2 CU and DU comprise base station ¶0025], the radio base station performing radio communication with a terminal, 
wherein the first device includes a first memory that holds first parameters for controlling the radio communication over an F1 interface [¶0025-27, first device is CU, see Figure 1  and Figure 7, element 722 with memory 706, see ¶0109 wherein memory may be used to implement the modules of Figure 7, and element 722 includes the held parameters including first parameters in Figure 5 ¶0066-70, modules implemented via memory see ¶0073-74 and ¶0108-109, and see ¶0042-44 setup of a F1 interface between DU and CU, wherein above parameters are for controlling communication over F1 interface as these are used in setup of F1 configuration ¶0065-69 “during F1 interface setup, a CU's configuration information may include one or more of the listed CU configuration information”], 
the second device includes a second memory that holds second parameters for controlling the radio communication over an F1 interface [¶0026-27, Figure 2, second device is DU includes at least one of multiple entities, second parameter holding unit being memory and configuration generator in Figure 3 322 that “holds” configuration information ¶0041-42, wherein ¶0047-50 and ¶0059 and figure 4, DU may hold parameters i.e. configuration information, implemented via memory ¶0038-40 and ¶0108-109, and see ¶0042-44 setup of a F1 interface between DU and CU, wherein above parameters are for controlling communication over F1 interface as these are used in setup of F1 configuration ¶0060-63 “during F1 interface setup, a DU's configuration information may include one or more of the listed DU configuration information in FIG. 4”], 
the radio base station includes a first processor that manages the first parameters held by the first memory and the second parameters held by the second memory [Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, these units may be considered the first processor, or see ¶0105-109 wherein a processor may be generally configured to carry out the device steps, as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, Examiner notes that the first processor takes on a different meaning i.e. implemented in a different device of the DU / CU based on the alternative apparatus claim in claim 1 or claim 3, see specification Figure 6 and 7 teaching exclusive alternatives with first processor in CU and DU, [0065]-[0072] of specification indicating different embodiments housing the “first processor”], 
the first processor causes a coordination necessary parameter, which is a parameter for which a coordination is necessary between the first and second parameters, to be held in only the second memory [Gao Figure 3 shows CU ¶0045-50 element 322 considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶0095, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from DU to CU for coordination thus this parameter is only held in DU at this moment and is necessary to coordinate with CU parameters in accordance with Applicant’s specification for parameters held at one device but coordinated with the other device see [0068]-[0069], and further ¶0094, no teaching that the coordination parameters are then stored at the CU, and further there may be failure of obtaining the parameters at the CU thus the parameters would continue to be held at only the DU],
wherein the second device includes a second processor that performs resource allocation with respect to the terminal [¶0054 and ¶0072 of Gao shows that DU manages a cell and maintains a resource usage level in uplink and downlink with users thus performs resource allocation, and ¶0059-64 includes examples of coordination parameter stored at DU including capability information and ID information thus any resource allocation will be broadly based on capability information and ID of DU].
Gao teaches a 5G GNB managing parameters between DU and CU, these including various parameters related to CU and DU configuration and slice information for air interface configuration with mobile terminal. Gao does not expressly teach managing measurement gap however Fiorani teaches a coordination necessary parameter, which is a parameter for which a coordination is necessary between the first and second parameters, to be held in only the second memory, wherein the coordination necessary parameter comprises a measurement gap [¶0045-50, Figure 2, DU stores and updates value of measurement gap offset based on request from CU, before which only stored at DU and coordinated].
Gao teaches gNB but does not teach resource allocation based on the coordination necessary parameter however Fiorani teaches wherein the second device includes a second processor that performs resource allocation with respect to the terminal based on the coordination necessary parameter [Figure 1 shows DU, ¶0045-50, wherein reconfiguration including physical configuration and RB configuration determined in part by DU and measurement gap offset pertains to resources i.e. frequency / time for which a gap is configured considered resource allocation, and allocated to UE in RRC message, based on coordination parameter as measurement gap is stored and exchanged at DU during this process]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters that are coordinated between CU and DU of Gao to include measurement gap and resource allocation then based on this parameter. Gao teaches coordination parameters in memory of CU and DU devices that are managed by a manager in either the CU or DU, thus either can perform the managing depending on the scenario that Applicant claims in subsequent claims. It would have been obvious to modify these parameters to include a measurement gap as in Fiorani who teaches this allows for exchanging the supported RRC version between nodes that are involved in generating information to form RRC messages towards the UE to provide configurations to the UE, ¶00045-46. 
Gao teaches first parameters and exchanging over a F1-C interface but does not teach an RRC message however Sirotkin teaches wherein the first parameters for controlling the radio communication over the F1 interface include a Radio Resource Control (RRC) message transferred over an F1-Control Plane (F1-C) interface [¶0166 teaches F1-C communicating RRC messages between CU and DU, ¶0181 and ¶0186 configuration parameters in RRC message sent via F1-C to DU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that the F1-C interface includes transfer of RRC messages. Gao teaches that the CU holds parameters and may coordinate with the DU regarding said parameters. It would have been obvious to modify Gao to teach RRC messages over said F1-C interface for configuring the DU as in Sirotkin ¶0186 for configuring a DU and RRC connections and allows for configuring PHY, MAC, and RLC of DU ¶0166.

Regarding claim 3, Gao-Fiorani-Sirotkin teaches:
The radio base station as claimed in claim 1, wherein the first processor determines content of the coordination necessary parameter in units of the terminal [¶0045-50 of Fiorani, determine measurement offset in units i.e. frequency for the terminal, see rationale for combination as in claim 1].

Regarding claim 4, Gao- Fiorani -Sirotkin teaches:
The radio base station as claimed in claim 1, wherein the first processor causes a part of coordination necessary parameters to be held in only one of the first memory and the second memory [Gao Figure 7 shows CU ¶0080 element 722 considered parameter managing unit i.e. first processor that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters held at the CU or only at the DU i.e. first holding unit memory or second holding unit memory include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from CU to DU / DU to CU for coordination thus this parameter is only held in CU or DU, not necessarily being the measurement gap parameter].

Regarding claim 5, Gao teaches:
A communication control method implemented in a radio base station comprising a first device and a second device, the radio base station performing radio communication with a terminal [Figure 2 CU and DU comprise base station ¶0025 with user device], the communication control method comprising: 
Holding, by the first device, first parameters for controlling the radio communication over an F1 interface [¶0025-27, first device is CU, see Figure 1  and Figure 7, element 722 “holds” generated configuration information, configuration information including parameters in Figure 5 ¶0066-70, and see ¶0042-44 setup of a F1 interface between DU and CU, wherein above parameters are for controlling communication over F1 interface as these are used in setup of F1 configuration ¶0065-69 “during F1 interface setup, a CU's configuration information may include one or more of the listed CU configuration information”]]; 
Holding, by the second device, second parameters for controlling the radio communication over the F1 interface [¶0026-27, Figure 2, second device is DU includes at least one of multiple entities, second parameter holding unit being memory and configuration generator in Figure 3 322 that “holds” configuration information ¶0041-42, wherein ¶0047-50 and ¶0059 and figure 4, DU may hold parameters i.e. configuration information, and see ¶0042-44 setup of a F1 interface between DU and CU, wherein above parameters are for controlling communication over F1 interface as these are used in setup of F1 configuration ¶0060-63 “during F1 interface setup, a DU's configuration information may include one or more of the listed DU configuration information in FIG. 4”]; 
managing, using a first processor of the radio base station, the first parameters held by the first device and the second parameters held by the second device  [Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, either of these units may be considered the first processor for managing first and second parameters, as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, Examiner notes that the managing takes on a different meaning i.e. implemented in a different device of the DU / CU based on the alternative apparatus claim in claim 2 or claim 3, see specification Figure 6 and 7 teaching exclusive alternatives with managing in CU and DU, [0065]-[0072] of specification indicating different embodiments housing the “first processor”], 
wherein the managing includes causing a coordination necessary parameter, which is a parameter for which a coordination is necessary between the first and second parameters, to be held in only the second device  [Gao Figure 3 shows CU ¶0045-50 element 322 considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶0095, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from DU to CU for coordination thus this parameter is only held in DU at this moment and is necessary to coordinate with CU parameters in accordance with Applicant’s specification for parameters held at one device but coordinated with the other device see [0068]-[0069], and further ¶0094, no teaching that the coordination parameters are then stored at the CU, and further there may be failure of obtaining the parameters at the CU thus the parameters would continue to be held at only the DU],
wherein the second device performs resource allocation with respect to the terminal [¶0054 and ¶0072 of Gao shows that DU manages a cell and maintains a resource usage level in uplink and downlink with users thus performs resource allocation, and ¶0059-64 includes examples of coordination parameter stored at DU including capability information and ID information thus any resource allocation will be broadly based on capability information and ID of DU].
Gao teaches a 5G GNB managing parameters between DU and CU, these including various parameters related to CU and DU configuration and slice information for air interface configuration with mobile terminal. Gao does not expressly teach managing measurement gap however Fiorani teaches a coordination necessary parameter, which is a parameter for which a coordination is necessary between the first and second parameters, to be held in only the second memory, wherein the coordination necessary parameter comprises a measurement gap [¶0045-50, Figure 2, DU stores and updates value of measurement gap offset based on request from CU, before which only stored at DU and coordinated].
Gao teaches gNB but does not teach resource allocation based on the coordination necessary parameter however Fiorani teaches wherein the second device includes a second processor that performs resource allocation with respect to the terminal based on the coordination necessary parameter [Figure 1 shows DU, ¶0045-50, wherein reconfiguration including physical configuration and RB configuration determined in part by DU and measurement gap offset pertains to resources i.e. frequency for which a gap is configured considered resource allocation, and allocated to UE in RRC message, based on coordination parameter as measurement gap is stored and exchanged at DU during this process]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters that are coordinated between CU and DU of Gao to include measurement gap and resource allocation then based on this parameter. Gao teaches coordination parameters in memory of CU and DU devices that are managed by a manager in either the CU or DU, thus either can perform the managing depending on the scenario that Applicant claims in subsequent claims. It would have been obvious to modify these parameters to include a measurement gap as in Fiorani who teaches this allows for exchanging the supported RRC version between nodes that are involved in generating information to form RRC messages towards the UE to provide configurations to the UE, ¶00045-46. 
Gao teaches first parameters and exchanging over a F1-C interface but does not teach an RRC message however Sirotkin teaches wherein the first parameters for controlling the radio communication over the F1 interface include a Radio Resource Control (RRC) message transferred over an F1-Control Plane (F1-C) interface [¶0166 teaches F1-C communicating RRC messages between CU and DU, ¶0181 and ¶0186 configuration parameters in RRC message sent via F1-C to DU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao such that the F1-C interface includes transfer of RRC messages. Gao teaches that the CU holds parameters and may coordinate with the DU regarding said parameters. It would have been obvious to modify Gao to teach RRC messages over said F1-C interface for configuring the DU as in Sirotkin ¶0186 for configuring a DU and RRC connections and allows for configuring PHY, MAC, and RLC of DU ¶0166.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478